 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                             SOUTHERN DISTRICT OF CALIFORNIA
10
11   JASON TORANTO,                                         Case No.: 16cv1709-JAH (NLS)
12                                         Plaintiff,
                                                            ORDER ON JOINT MOTION FOR
13   v.                                                     DETERMINATION OF DISCOVERY
                                                            DISPUTE NO. 9
14   DANIEL JAFFURS, et al.,
15                                     Defendants.          [ECF No. 217]
16
17
               Before the Court is the parties’ Joint Motion for Determination of Discovery
18
     Dispute No. 9, wherein Plaintiff Jason Toranto (“Plaintiff”) asks the Court to compel
19
     Defendant Amanda Gosman (“Dr. Gosman”) to respond to certain requests contained in
20
     his Requests for Production (Set Three). ECF No. 217. Defendant Gosman opposes this
21
     motion, arguing that the requests in question do not seek relevant information and are too
22
     broad and unduly burdensome. Id. Upon consideration and for the reasons stated below,
23
     the Court GRANTS IN PART and DENIES IN PART the motion to compel.
24
          I.      BACKGROUND
25
               In his Second Amended Complaint (“SAC”), Plaintiff alleges nine causes of action
26
     against several defendants, including Dr. Gosman. ECF No. 169. The crux of the
27
     complaint is that Defendant Daniel Jaffurs (“Dr. Jaffurs”) allegedly made false and
28

                                                        1
                                                                                  16cv1709-JAH (NLS)
 1   defamatory statements about Dr. Toranto that prevented him from being hired at
 2   Children’s Hospital of Orange County (“CHOC”) and that Dr. Jaffurs conspired with Dr.
 3   Gosman to prevent Dr. Toranto from obtaining privileges at Rady Children’s Hospital
 4   (“Rady’s”) in San Diego.
 5            The present motion relates to discovery requests propounded in Plaintiff’s
 6   Requests for Production (Set Three) to Dr. Gosman. These were served on August 17,
 7   2018 and Dr. Gosman responded on September 26, 2018. ECF No. 217 at 1. At issue are
 8   four of the Requests for Production.
 9      II.      LEGAL STANDARD
10                  Federal Rule of Civil Procedure 26 permits discovery of “any nonprivileged
11   matter that is relevant to any party’s claim or defense and proportional to the needs of the
12   case, considering the importance of the issues at stake in the action, the amount in
13   controversy, the parties’ relative access to relevant information, the parties’ resources, the
14   importance of the discovery in resolving the issues, and whether the burden or expense of
15   the proposed discovery outweighs its likely benefit.” Fed. R. Civ. P. 26(b)(1).
16   Information need not be admissible to be discoverable. Id. Once the propounding party
17   establishes that the request seeks relevant information, “[t]he party who resists discovery
18   has the burden to show discovery should not be allowed, and has the burden of clarifying,
19   explaining, and supporting its objections.” Superior Commc’ns v. Earhugger, Inc., 257
20   F.R.D. 215, 217 (C.D. Cal. 2009); see Blankenship v. Hearst Corp., 519 F.2d 418, 429
21   (9th Cir. 1975) (requiring defendants “to carry heavy burden of showing why discovery
22   was denied”).
23            “The 2015 amendments to Rule 26(b)(1) emphasize the need to impose ‘reasonable
24   limits on discovery through increased reliance on the common-sense concept of
25   proportionality.’” Roberts v. Clark Cty. Sch. Dist., 312 F.R.D. 594, 603 (D. Nev. 2016)
26   (internal citation omitted). The fundamental principle of amended Rule 26(b)(1) is “that
27   lawyers must size and shape their discovery requests to the requisites of a case.” Id.
28   Both discovery and Rule 26 are intended to provide parties with “efficient access to what

                                                    2
                                                                                  16cv1709-JAH (NLS)
 1   is needed to prove a claim or defense, but eliminate unnecessary or wasteful discovery.”
 2   Id.
 3            The Court has broad discretion in determining relevancy for discovery purposes.
 4   Surfvivor Media Inc. v. Survivor Prods., 406 F.3d 625, 635 (9th Cir. 2005); see U.S.
 5   Fidelity and Guar. Co. v. Lee Investments L.L.C., 641 F.3d 1126, 1136 (9th Cir. 2011)
 6   (“District courts have wide latitude in controlling discovery, and [their] rulings will not
 7   be overturned in the absence of a clear abuse of discretion.”) (internal quotation and
 8   citations omitted). To the extent that the discovery sought is “unreasonably cumulative
 9   or duplicative, or is obtainable from some other source that is more convenient, less
10   burdensome, or less expensive,” the court is directed to limit the scope of the request.
11   Fed. R. Civ. P. 26(b)(2). Limits should also be imposed where the burden or expense
12   outweighs the likely benefits. Id. How and when to so limit discovery, or to “issue an
13   order to protect a party or person from annoyance, embarrassment, oppression, or undue
14   burden or expense,” remains in the court’s discretion. Fed. R. Civ. P. 26(c)(1).
15         III.   DISCUSSION
16                a. Request for Production No. 48
17            This request seeks the following documents:
18                All COMMUNICATIONS between YOU and any PERSON,
                  including but not limited to text messages, and any e-mails sent from
19
                  or received at any e-mail account YOU have, regarding or relating to
20                the Rady Foundation from January 2015 to the present.
21            Plaintiff explains that this request is relevant to his allegations in the complaint that
22   physicians at Rady’s that are employed by or members of the Rady Foundation are
23   engaged in a pattern and practice of preventing physicians who are not members from
24   practicing at Rady’s. ECF No. 217 at 2; see also ECF No. 169 at ¶ 138. Plaintiff
25   explains that he is seeking only communications that substantively discuss the Rady
26   Foundation, and has offered to narrow the request to documents that relate to the
27   “organization, structure, governance, finances, and business model” of the Rady
28   Foundation. Id. at 3.

                                                      3
                                                                                      16cv1709-JAH (NLS)
 1         Dr. Gosman opposes on the grounds that the request is too broad and
 2   disproportionate to the needs of the case. Id. at 4. In addition, she has supplemented the
 3   response, stating that she will produce “all non-privileged documents relating to Plaintiff,
 4   allegations of the Second Amended Complaint, and/or any documents that refer or relate
 5   to Defendant’s knowledge of any plastic surgery cases which were/are to be funneled to
 6   the Foundation.” Id. at 2.
 7         The Court agrees with Dr. Gosman and finds that her supplemental response,
 8   agreeing to produce certain documents, reaches an appropriate balance of relevance
 9   versus burden on this request. This request as written and even Plaintiff’s compromise
10   position are indeed overbroad—the allegations in Plaintiff’s complaint are only limited to
11   alleging that physicians affiliated with the Rady Foundation attempt to keep physicians
12   not so affiliated from practicing at Rady’s. General matters related to the Rady
13   Foundation’s finances or governance or business model are not proportional to these
14   allegations. While Plaintiff argues that Dr. Gosman’s supplemental response leaves too
15   much up for interpretation, the Court finds that the inclusion in her response of
16   documents “relating to . . . the Second Amended Complaint” to be sufficient to capture
17   relevant documents.
18         Accordingly, the motion to compel on this request is DENIED. Dr. Gosman is
19   only expected to produce consistent with her supplemental response.
20            b. Requests for Production Nos. 57, 58, 59
21         These requests seek the following documents:
22            49: YOUR tax returns for the years 2014 to the present.
23            50: YOUR personal income statements for the years 2014 to the
24            present.
25            51: Any and all mortgage applications, loan applications, credit
              applications, or other documents reflecting YOUR actual or
26
              anticipated earnings from YOUR professional medical practice from
27            2014 to the present.
28

                                                  4
                                                                                 16cv1709-JAH (NLS)
 1         Identical requests were propounded in separate Requests for Production to Dr.
 2   Jaffurs, and the Court previously ruled that these requests were relevant to the issue of
 3   punitive damages, discovery on the financial documents should not be postponed, and
 4   Defendants’ privacy considerations can be adequately protected by the Protective Order
 5   in place. ECF No. 221 at 5-8. Upon review of the parties briefing in the instant motion,
 6   the Court sees no reason to deviate from its previous ruling.
 7         Accordingly, the Court will GRANT IN PART the motion to compel for these
 8   requests for the same reasons as previously discussed in its Order on Joint Motion for
 9   Determination of Discovery Dispute No. 8. Id. Dr. Gosman is ordered to produce
10   responsive documents, but only for the time period beginning in January 2017.
11      IV.   CONCLUSION
12         For the foregoing reasons, Plaintiff’s motion to compel as to the above Requests
13   for Production are GRANTED IN PART and DENIED IN PART.
14         IT IS SO ORDERED.
15   Dated: November 20, 2018
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  5
                                                                                 16cv1709-JAH (NLS)
